Citation Nr: 0729813	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-36 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had active service from December 1961 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2004, a 
statement of the case was issued in September 2005, and a 
substantive appeal was received in November 2005.

In accordance with his request in the September 2005 
substantive appeal, the veteran was scheduled for a November 
2006 Board videoconference hearing.  However, the veteran 
withdrew his request for a hearing in a signed statement 
dated November 2006.


FINDINGS OF FACT

1.  An March 1994 rating decision denied entitlement to 
service connection for PTSD; the veteran did not file a 
notice of disagreement.

2.  Evidence received since the March 1994 rating decision is 
not cumulative of the evidence of record at the time of the 
March 1994 denial, relates to unestablished facts necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.

3.  The appellant did not engage in combat with an enemy of 
the United States of America.

4.  The appellant's claimed in-service stressors have not 
been verified by official military records.

5.  There is no credible supporting evidence of record that 
the appellant's claimed in-service stressors occurred.


CONCLUSIONS OF LAW

1.  The March 1994 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002).

2.  Evidence received since the March 1994 rating decision in 
connection with the filing to reopen the claim of entitlement 
to service connection for PTSD is new and material, and the 
veteran's claim of entitlement to service connection for PTSD 
has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

3.  PTSD is not shown to have been incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
4.125(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a March 2004 letter, the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought, 
including special notice particular to the development of 
PTSD claims.  Moreover, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the March 2004 letter was sent to the 
appellant prior to the May 2004 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

The Board also notes that the March 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised of the need to produce evidence in 
support of his claim, that it was the appellant's 
responsibility to make sure that such evidence was received 
by the RO, and that the veteran needed to inform the RO about 
any pertinent evidence not yet submitted.  The Board believes 
that a reasonable inference from such communication was that 
the appellant must furnish any pertinent evidence that the 
appellant may have.  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been effectively met.  The Board finds 
that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim by showing the nature and etiology of 
his claimed disability.  However, there has been no notice of 
the types of evidence necessary to establish a disability 
rating or an effective date for any rating that may be 
granted.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with a 
letter in March 2004 notifying him to submit evidence 
detailing the nature and history of his claimed disability.  
As the Board finds below that service connection is not 
warranted for PTSD, no ratings or effective dates will be 
assigned and any questions as to such assignments are 
rendered moot.

The Court also issued a decision in Kent v. Nicholson, 20 
Vet.App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

In regard to the present appeal, the appellant was provided 
with notice of what qualifies as 'new' evidence and what 
qualifies as 'material' evidence in the March 2004 VCAA 
letter.  To the extent that this notice might be found to be 
deficient for any reason, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993).  
As discussed below, the Board finds in favor of the veteran 
to the extent that the veteran has submitted new and material 
evidence sufficient to reopen the claim of entitlement to 
service connection for PTSD.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  The Board particularly notes that in 
June 2005, in consideration of the particular nature of this 
case, the RO made an appropriate attempt to further develop 
the official documentation of the veteran's service with a 
request to the NPRC to obtain all records showing unit of 
assignment, dates of assignment, participation in combat 
operations, wounds in action, awards and decorations and 
official travel outside the U.S.  In August 2005, the NPRC 
notified the RO that no additional documents to further 
develop the record were available and that the search 
revealed that further efforts to locate such records would be 
futile.

As discussed below, the evidence of record fails to establish 
any specific verified stressor event during service, and the 
veteran's service medical records are negative for any 
psychiatric symptoms.  The veteran has not furnished any 
details of alleged stressors specific enough to allow for 
attempts to verify such claimed stressors.  In view of the 
absence of a verified in-service stressor or any in-service 
PTSD manifestations, the Board concludes that the record as 
it stands includes sufficient competent evidence to decide 
the PTSD issue without a VA psychiatric examination.  See 
generally 38 C.F.R. § 3.159(c)(4).  Assuming for the sake of 
argument that a current diagnosis of PTSD was clinically 
confirmed, this claim would still fail since there is no 
competent evidence that any PTSD is related to a verified 
stressor.  A diagnosis of PTSD which is based on an 
examination which relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet.App. 70, 77-78 (1994).  
Thus, affording the veteran a VA examination to assess 
whether he has PTSD would prove futile.  Indeed, any opinion 
relating a current PTSD diagnosis to service would certainly 
be speculative in the absence of a factually established 
occurrence of a stressor event in-service.  Service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist is not invoked, even under Charles, where 'no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.'  38 U.S.C.A. § 5103A(a)(2).  No 
additional pertinent evidence has been identified by the 
claimant as available and relevant to the issues on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this claim.

Analysis

New and Material Evidence

The veteran's claim of entitlement to service connection for 
PTSD was previously denied by an RO rating decision dated 
March 1994.  The veteran was informed of his appellate rights 
and did not file a notice of disagreement with this decision.  
The March 1994 rating decision is therefore final and is the 
most recent prior final denial of the claim.  38 U.S.C.A. 
§ 7105(c).  Claims which are the subject of prior final 
determinations may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed.Cir. 
1998).

In January 2004, the veteran submitted a request to reopen 
the claim of entitlement to service connection for PTSD.  In 
a May 2004 rating decision, the RO found that additional 
submitted evidence was new and material sufficient to reopen 
the claim, but denied the claim on the merits.  The Board is 
not bound by the RO determination and must nevertheless 
consider whether new and material evidence has been received 
to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 
(Fed.Cir. 2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  The March 1994 RO rating decision is the last 
final disallowance of this claim.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence. 
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 
Fed.Reg. 45630 (2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in January 2004, 
the revised version of 3.156 is applicable in this appeal.

The evidence submitted since the March 1994 rating decision 
includes more recent psychiatric reports, substantial 
additional correspondence from the veteran explaining the 
basis of his claim, and the written witness testimony of a 
man who describes serving with the veteran in Asia and in 
flights over Vietnam in 1966.  The basis of the March 1994 
rating decision largely involved a lack of pertinent evidence 
regarding the nature of the veteran's service and an absence 
of information as to the veteran's claimed stressors.  The 
Board believes that these items of new evidence relate to the 
questions of the veteran's current PTSD diagnosis, the nature 
of his claimed in-service stressors, and the location and 
nature of his pertinent service.  The newly received 
evidence, assumed to be credible, raises a reasonable 
possibility of substantiating the claims because it offers 
new testimony showing treatment for PTSD, newly detailing the 
veteran's claimed stressors, and supporting unverified 
contentions regarding the veteran's service.  The claim, 
therefore, is reopened.  38 C.F.R. § 3.156.

Service Connection for PTSD	

The veteran is claiming entitlement to service connection for 
PTSD.  Applicable law provides that service connection will 
be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of  the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  With regard to the 
question of whether the veteran engaged in combat, the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C. 
§ 1154(b), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Mere 
service in a combat area or combat zone does not in itself 
lead to the conclusion that an individual engaged in combat.  
VAOPGCPREC 12-99 (October 18, 1999). 

As an initial matter, the Board must determine whether or not 
the veteran has been properly diagnosed with PTSD and 
currently suffers from PTSD.  In this regard, the Board notes 
that the veteran's VA psychiatric treatment reports of record 
include several notes indicating a diagnosis of PTSD over 
many years following service, including PTSD treatment dating 
back at least to the late 1980's.  The Board observes that 
the RO determined that the veteran's PTSD treatment was 
recently associated with a post-service trauma rather than 
in-service stressors.  However, the Board's review of the 
record reveals that although some of the veteran's more 
recent treatment for PTSD has focused upon a significant 1997 
traumatic incident in the veteran's life, there are multiple 
indications in treatment notes that the veteran has been 
treated for PTSD prior to this time and that this treatment 
was clinically associated with his general description of 
experiences in military service associated with the Vietnam 
war.  An October 2005 psychologist's letter most recently 
confirms a clinical impression of PTSD associated with the 
veteran's general descriptions of his military service 
experiences.  The Board does find that the veteran's PTSD 
treatment is clinically associated with his general 
descriptions of his military service, rather than any post-
service trauma.  However, the Board is unable to find 
evidence in the record that the veteran's PTSD has been 
clinically associated with a specific verifiable stressor 
incident.

The Board also notes that there is no suggestion of PTSD or 
any other psychiatric pathology during service in the service 
medical records or for many years following separation from 
service.  The veteran's July 1966 service separation 
examination report shows the veteran was determined to be 
psychiatrically normal and the report is negative for any 
complaints, manifestations, or diagnoses of a psychiatric 
disability at that time.  Thus, although the Board is 
satisfied that there is evidence of a pertinent PTSD 
diagnosis which is clinically related to the veteran's 
descriptions of his service, the Board must evaluate whether 
the evidence of record demonstrates that any specific 
stressor events have been sufficiently verified.

Even accepting that the veteran is currently diagnosed with 
PTSD and that the diagnosis provided during treatment 
associates the pathology with described in-service 
experience, service connection for PTSD may only be warranted 
with demonstration of a verifiable specific in-service 
stressor.  The Board observes that neither the veteran's DD-
214 nor his other service personnel records contain any 
official confirmation that he served in-country in Vietnam.  
The Board acknowledges the written testimony of a fellow 
serviceman, dated February 2004, to the effect that the 
veteran served with him during a 1966 deployment to Asia 
involving patrol flights over Vietnam; this letter offers no 
details of any specific stressor events claimed by the 
veteran.  The Board also acknowledges that the veteran has 
submitted a photograph of himself which he contends shows him 
in service near Vietnam.  Regardless, even accepting for the 
sake of the veteran's argument that the veteran served in or 
near combat zones in Vietnam during his military service, 
such a supposition would not be sufficient to warrant a grant 
of service connection; there must be a specific verifiable 
stressor event.  The Board emphasizes that mere presence in a 
combat zone is not sufficient, solely in and of itself, to 
support a claim of service connection for PTSD.  A stressor 
must consist of an event during service.  Zarycki v. Brown, 6 
Vet.App. 91, 99 (1993).

The veteran's service personnel records do not reflect any 
combat decorations, and the evidence of record does not 
otherwise demonstrate that the veteran engaged in active 
combat with enemy forces.  The veteran has described, in a 
written statement received in June 2005, that he was involved 
in flights that were "shot at several times."  However, 
there is no indication of a specific location or circumstance 
sufficient to allow for any reasonable verification attempt 
with reference to pertinent records and reports from that 
time.  The veteran describes that he was stationed in the 
Philippine Islands and "flew missions to Nam" involving 
patrols "throughout the Gulf of Tonkin and North and South 
Viet-Nam."  Moreover, the veteran describes "We patrolled 
all of North and South Viet-Nam ... also Cambodia flying over 
the jungles and coastal areas."  The veteran further 
describes that he "witnessed a lot of people being killed, 
wounded, maimed a lot of the times" during patrol flights.  
Although the veteran mentions November 10, 1964 in this 
statement as the date "on or about" which significant 
events took place, it is not clear how many of the several 
types of events he describes are attributed to that date.

The veteran's May 2004 stressor statement, in reply to the 
PTSD questionnaire, likewise describes "many incidents that 
I witnessed on the ground and on the coastal regions.  People 
being blown up including elderly, children and even some of 
our own troops."  Unfortunately, these statements do not 
offer the type of detail and specificity of a particular 
stressor-event which might be reasonably verifiable.

The veteran's May 2004 statement also includes a brief 
mention that "On the jobs that I have had I have had some 
life threatening accidents i.e. high voltage ...."  It is 
unclear to the Board whether this statement is part of the 
veteran's discussion of stressor events during service or a 
part of the veteran's discussion of the post-service 
difficulties he attributes to PTSD.  However, even if the 
veteran is here describing one or more in-service life-
threatening accidents, there is insufficient detail to allow 
for verification of such an accident for the purposes for 
establishing a stressor for service connection of PTSD.  The 
Board notes that the veteran's service medical records 
contain no indication of such an in-service life threatening 
accident of this nature.

The veteran's contentions, especially as expressed in his May 
2004 stressor statement in response to the PTSD 
questionnaire, otherwise feature descriptions of being deeply 
adversely affected by guilt associated with the war and the 
circumstances of the reception of Vietnam veterans returning 
home to the United States.  The Board sympathizes and 
understands the veteran's contentions, and the Board 
appreciates the veteran's honorable service.  In this case, 
however, the law simply does not offer any basis for granting 
service connection for PTSD without a specific verified 
stressor.

Thus, the veteran's statements and testimony do not provide 
specific details of claimed stressors that could be 
corroborated.  The Board acknowledges the veteran's 
statements that he had traumatic experiences during the 
Vietnam War; nevertheless, these experiences have been stated 
in general terms, and no specific incidents during a specific 
time at a specific place were indicated.

Thus, the veteran has not furnished details of alleged 
stressors to allow for an attempt to verify such claimed 
stressors.  The Board acknowledges that the veteran has not 
been afforded a VA examination to assess whether he has PTSD, 
however, assuming for the sake of argument that a current 
diagnosis of PTSD was clinically confirmed, his claim would 
still fail since there is no competent evidence that any PTSD 
is related to a verified stressor.  A diagnosis of PTSD which 
is based on an examination which relied upon an unverified 
history is inadequate.  See West v. Brown, 7 Vet.App. 70, 77-
78 (1994).  Thus, affording the veteran a VA examination to 
assess whether he has PTSD would prove futile.  Service 
connection for PTSD must be denied as there is no evidence 
that any current PTSD that he may suffer from is related to 
any stressors that occurred during his active duty service.

In conclusion, there is no evidence that the veteran engaged 
in combat and the only evidence of in-service stressors are 
contained in the veteran's uncorroborated statements.  Thus, 
there is no probative supporting evidence to corroborate that 
the claimed in-service stressors occurred.  Consequently, 
absent probative supporting evidence, an essential element 
for a grant of service connection for PTSD is not 
established.

In view of the foregoing, because there is no credible 
supporting evidence of an in-service stressor, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal must, accordingly, be 
denied.




ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  To this 
extent, the appeal is granted.

Service connection for PTSD is not warranted.  To this 
extent, the appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


